The court did not abuse its discretion in overruling the defendant's motion for continuance.
                       DECIDED SEPTEMBER 8, 1941.
The general grounds are expressly abandoned, and the only special ground insisted on or argued is that which complains of the overruling of the defendant's motion for continuance.
The defendant was convicted of a misdemeanor for abandonment of his minor children. The accusation was filed December 2, 1940. He was arrested about twelve o'clock noon December 11, 1940. Thereafter, on the same day, about two o'clock, the court appointed one A. L. Hatcher to represent him. The defendant gave Mr. Hatcher the names of four witnesses he wished to have subpoenaed. Shortly thereafter, between two and three o'clock the same day, C. C. Crockett, another attorney of the Dublin bar, was employed for the defendant. Attorney Crockett saw the defendant in jail on this same day, and on the next day, when the defendant's case was called for trial, Mr. Crockett announced that he had not had sufficient time and opportunity to prepare the defense and asked for a continuance. The record is silent as to whether the witnesses whose names were given to Mr. Hatcher ever were subpoenaed or attempted to be subpoenaed, or whether any witnesses were subpoenaed *Page 749 
for the defendant except a witness Howell, and as to him the solicitor offered to admit what the defendant expected to prove by him.
There was no showing that the defendant expected to be able to procure Howell's testimony at the next term of court, as provided in Code, § 81-1410. The record discloses that the case did not involve any unusual or intricate points of law or questions of fact. The judge overruled the motion for continuance, and we can not say that he abused his discretion in so ruling. Clarke v.State, 52 Ga. App. 61, 62 (182 S.E. 195).
Judgment affirmed. Broyles, C. J., and Gardner, J., concur.